Citation Nr: 0707772	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-41 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether there is an unadjudicated informal claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU) raised by the Social and Industrial 
examination and Psychiatric examination dated September 27, 
1973.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to September 
1969.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

By way of background, the record reflects that the veteran 
was first granted entitlement to individual unemployability 
and assigned an effective date of June 9, 1987 in an April 
2001 RO rating decision; however, the veteran through his 
attorney disagreed with the effective date assigned and 
argued that the effective date should be June 9, 1986.  In 
May 2002, the RO assigned an effective date of June 9, 1986 
for the veteran's TDIU reasoning that it was factually 
ascertainable that the veteran was unable to work in the one 
year prior to his claim, as contended by the veteran's 
attorney at that time.  

In an October 2002 written statement, the veteran's attorney 
explained that he had received the May 2002 rating decision 
granting an effective date for the TDIU of June 9, 1986, 
however, the veteran had not received a rating decision based 
upon the informal claim for a TDIU raised by the Social and 
Industrial Examination and Psychiatric Examination of 
September 27, 1973, pursuant to the mandatory provisions of 
38 C.F.R. § 3.157(b)(1).  Such contention is the subject of 
the current appeal.  

The Board observes that there has been some disagreement 
regarding the characterization of the issue currently on 
appeal.  In the May 2003 rating decision, the RO 
characterized the issue as whether the evaluation assigned 
for anxiety and depression was clearly and unmistakably 
erroneous as to the effective date of total evaluation and 
denied the claim.  In the April 2004 notice of disagreement, 
however, the veteran's attorney argued that the issue was 
incorrectly identified by the RO and explained that the 
veteran's claim was not based on clear and unmistakable 
error.  He further asserted that the veteran's claim was 
based upon the mandatory regulatory obligation of VA to 
adjudicate claims for increased rating raised by VA medical 
records as required by 38 C.F.R. § 3.157(b)(1).  Thus, the 
Board will consider the issue of whether there is an 
unadjudicated informal claim for entitlement to a TDIU based 
upon the Social and Industrial examination and Psychiatric 
examination dated September 27, 1973, as identified by the 
DRO in the Statement of the Case (SOC), in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The September 1973 Social and Industrial Examination and 
Psychiatric Examination reports did not reasonably raise an 
informal claim for a total disability rating based on 
individual unemployability (TDIU).  


CONCLUSION OF LAW

There was no informal claim for a TDIU raised by the 
September 1973 VA examination reports.  38 C.F.R. §§  3.155, 
3.157, 3.340 (1973 & 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record shows that the veteran was not provided with 
notification of the VCAA, including the evidence necessary to 
substantiate his claim and the division of responsibilities 
between VA and the veteran in procuring the evidence relevant 
to his claim in accordance with 38 U.S.C.A. § 5103(a).  
Nevertheless, it is not clear that such notice is required in 
this case as the evidence relevant to the present claim is 
already associated with the claims file and the issue is a 
matter of interpretation of law.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
law, and not the underlying facts or development of the 
facts, is dispositive in a matter, the VCAA can have no 
effect on the appeal.  See Smith v. Gober, 14 Vet. App. 227 
(2002) (providing that the VCAA has no effect on appeal 
limited to interpretation of law).  It is additionally noted 
that neither the veteran nor his attorney contends that there 
has been any lack of notification or assistance by VA in this 
case.  Therefore, the Board finds that no further action is 
necessary under the VCAA. 

The Board notes that the veteran through his attorney 
contends that an informal claim for a total disability rating 
based on individual unemployability (TDIU) due to the 
veteran's service-connected psychiatric disability was raised 
by the VA Social and Industrial Examination report and 
Psychiatric Examination report dated on September 27, 1973 
but the claim was not adjudicated by the RO.  The veteran 
specifically asserts that an informal TDIU was raised when 
the VA examining social worker wrote in the September 1973 
Social and Industrial Examination report that it appeared 
that the veteran was "quite seriously disabled, both 
socially and industrially, at [that] time" and the VA 
examining psychiatrist commented in the September 1973 
Special Neuropsychiatric Examination report that the veteran 
should be considered for some type of medication because he 
apparently was having "some difficulty in readjustment, 
particularly in the area of inability to hold and retain a 
job."  

The record reflects that the RO addressed the veteran's 
employability in the context of an increased rating claim 
when rendering its February 1974 rating decision as 
industrial impairment and ability to obtain and retain 
employment were a part of the criteria for rating 
psychoneurotic disorders at that time.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1973).  The Board observes that the 
veteran specifically wrote in a December 1973 statement that 
he wanted to be considered for an increase in compensation 
benefits; he made no reference to unemployability.  In the 
February 1974 rating decision, the RO determined that the 
then-current social and industrial survey established that 
the veteran had "considerable industrial and social 
impairment," had obtained and lost one job, and was then 
working as a custodian at McConnell Air Force Base.  After 
considering the aforementioned medical evidence to include 
the January 1974 social work service report and VA treatment 
records, the RO increased the disability rating assigned for 
the veteran's service-connected psychiatric disability from 
10 percent to 30 percent disabling from July 1, 1973.  In 
consideration of the foregoing, the Board finds that the RO's 
treatment of the veteran's claim as a claim for an increased 
evaluation alone was reasonable as it was based on the 
available evidence of record at the time and the law and 
regulations then in effect.  Therefore, the Board cannot 
reasonably conclude that an unadjudicated informal claim for 
a TDIU based on the aforementioned September 1973 VA 
examination reports exists in the record.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

A claim of entitlement to a total disability rating based on 
individual unemployability was not raised by the Social and 
Industrial examination and Psychiatric examination dated 
September 27, 1973, and the appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


